Title: To James Madison from Lafayette, 22 April 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear friend
Auteuïl 2d floreal 22d April 1805
The Arrival of General Armstrong  is the Last Opportunity I Had to Hear from You—I Was More fortunate as to public intelligences—The Reelection of our dear Respected president, and of Course the Continuation in Office of His Collaborators, With the Speech Worthy of Him He Has pronounced Have Speedily Enough Been Received in paris Where I Came to Confer with Gnl. Armstrong and Mr Livingston—of this Conference I shall Say Very Little as Mr. Jefferson Will No doubt Communicate My Letter to Him—I Hope You Have Got Several of Mine Sent duplicate—But As I Have Had No Answer, I Beg Leave to intrude Upon You With A Copy of My Letter of the 10th October—I Also Send the Copy of the powers of Attorney I took the Liberty to put Under Your Name, and Have forwarded By Many Opportunities—inclosed You Will Also find the Copy of an instrument Relative to the Loan Which I Mentionned to You in the Letter of the 18th Vendemiaire.
Permit me, My dear Madison, to Refer You for My political and other Concerns to the Letter Mr. Jefferson is Going to Receive—I Shall, Here, Wholly Entertain You With pecuniary Matters.
However Sensible I Was of Your kind intentions, My Excellent friends, and of Your powerful Exertions in My Behalf, I Confess the Accounts Received from Victor Dupont Had Appeared to Me Much too Sanguine—But the Letter of the president 27h June and 11th July, His Assertion to Gnl. Armstrong that the lands Were Worth 30 dollars An Acre, and Armstrong’s own Opinion of a Valüe of three Hundred thousand dollars, Convince me that The Munificence of Congress and the Executive zeal of My friends Have Made me Rich far Behiond [sic] Not only Any Expectation I Had formed But Any possibility I Had Conceived. Let Even Your Calculations Be Lessened By one third, and there Would Be More than a Sufficiency to fill Up all Wants, and to Secure Every Wishes—One Half indeed Might do the Business.
The perusal of the inclosed Copy Will Render it Needless Here to Repeat My Notions of the Best Manner in Which the Donation May Be Employed.
1st. Clearing my fortune By a Mass of Reddy Monney Which I am Sorry to Say Ought to Be Eighty thousand dollars. Hundred and fifty thousand franks Have Been Lent By Mm. Baring and parker—they Are Not to Be paid Before the 1st. January 1807—But then they must, for Obvious Reasons Be punctually di[s]charged—the American Ministers Have Been pleased to Apply for An other Loan of the Same Amount to the Bankers of the United States in Holland—I am Sorry to Say this private friendly demand from Gnl. Armstrong and Mr. Monroe Has Not Met the Readiness Which Was düe to them, to our friends in Government, and to the Mortgage Himself—Mr. Livingston, Before His departure for italy, Had Also Been pleased to Speak to Mr. Van StapHorst—An other private Letter from Him and Gnl. Armstrong Will perhaps Have Some Effect—The interest of two Years Which they Would keep should Reduce the Monney Received to little more than 130,000 fr. But there Will Be in two Years time 300,000 fr. to pay—it Were to Be Wished to Answer all purposes to find twenty thousand dollars more—So that if I Could Master 80 Thousand dollars I Would find myself With Respect to Capital in An Excellent Situation.
That Sum Being Under the third part of Your Estimation of the Grant, putting it Even at One Half of the Whole it Appears to Me the Best Way to Avoid Encumbering the Remainder With a Ruinous interest Monney should Be Either to Sell a Sufficient part of the property, or to Mortgage it, as is Called in france, á Remire the Lender Receives No interest—He Has No other Recourse But the Mortgage itself—But if in a Given time He is Not paid, Interest and Capital, the property Belongs to Him—I think Measures Should Be taken in the intermediate time for the facility of particular Sales in the Mortgage—But You Will perhaps prefer a Sale Made at once for a General Clearance of Every pecuniary Embarrassments.
Give me leave to inclose a Note Which Has Been Given to Me By a french Merchant just from Orleans—He positively Asserts that the Lot Mentionned Belongs to the United States, that in all probability it Has Hitherto Been Unknown to the American Government, and that it May Be immediately Sold for Sixty thousand dollars—I should think this Gentleman does Not Much overrate the Value if I am to judge it from His Appreciation of the Lands Remote from New orleans Which is Very Low indeed.
I am Sensible However of the difficulties to Raise Monney, or Even to Conclude a Speedy Bargain, Unless personal Benevolence Mixes With, or perhaps Over Comes the Usual Spirit of Speculation. Whether that May Be done By Banks, or By other friends in Business You Better Know—of this I am Sure that the friendship of Mr. Jefferson, Mr. Madison, and Mr. Gallatin Will Be as Necessary and as powerful in this as they Have Been in Every other part of the Salutary Transaction.
What Has Been done in Holland, and of Course What is to Be Wished for in America I shall write to You By Mr. Livingston—But Either for payment or Repayment the Estimated Capital ought to Be the Same.
2d You Know, My dear friend, that Hand in Hand With that Need of Clearance Goes the Need of a fixed Revenue. Better it is to Have it in Leases Upon territory than in Monney Lodged at the Bank provided we insure ponctual payment—the Merchant With Whom I Have Confered, and Mr. Wante An other french Man now a Collaborator of Barbe Marbois Know Very Well My 320 Acres on the Canal Carondelet—They are of opinion I should fix there My Revenüe. Their plan is founded Upon the Setting Up a Manufacture of tiles, a thing difficult Enough to Manage at a distance, and Upon a purchace and Employment of thirty slaves a thing I detest and shall Never do—Under those Measures, it Appears Very Clear to Me I Could, With a Loan of twenty thousand dollars at the New orleans Bank, insure in three Years time the payement of the Capital and a Revenue of Twelve thousand dollars, Reduced By the Expences of Agency And others, to a Net profit of ten thousand dol. With Which I Might Waït for the Time When the City Having Ran over the intermediary Grounds, My Children Would Sell Lots for Houses at an Enormous price.
However Repugnant the plan as He is May Appear, it Would Be Easy I think to Suit it Better to our feelings—Suppose the Ground Was Let at Long Leases to Monneyed Men, Among Whom an Active industrious inhabitant, Colonel touzard By Exemple, Would take a Share, Suppose it Were the first Condition to Employ None But free Hands Upon that Land, or if Negroes of New orleans Be admitted, to Stipulate their Liberty in a short time, I Would then Have Nothing to do With the Manufacturing Business, I Would only Be the Owner of the Hired Land, Which in the Course of twenty Years, thirty or more Should Be Returned or divided Between the farmers and Me as I might Be found fitt—I Need Not ten thousand dollars a Year—three thousand are Sufficient provided the payment is insured and punctual—But I Would Not Be Concerned in Transactions in a Negroe Country, Unless not only My personal doings Were Unsullied With Slavery But I Had provided With others for to Render the Very Spot productive of freedom.
Those two points of Clearance and Revenue Being Secure I Would Like to Have a choosen Spot for Myself, a fayette’s farm Where Situation, Climate, and Soil Should Answer Every purpose to Be Wished for By An inhabitant, and then to know What Shares are to Be Given to My Children or Kept for future Ameliorations. I am Sensible of the Necessity of a Capital for improvements—But as Soon as the Urging objects are Settled We Make [sic] take the others into Consideration.
This Letter Will Be delivered By My old friend and Brother Soldier touzard About Whom I wrote fully to the president—He Much depends Upon Your own friendly disposition towards Him—He Goes With the Most zealous intention to do Every thing in His power to deserve Your Confidence, that of Mr. Jefferson, and to do A Way Whatever prejudices, if Any, Might Have Been Created Against Him—He Very kindly offered His private Services to Me—I told Him that You, My dear friend, Mr. Jefferson, Mr. Gallatin Were the Men and the only Men Who Had the Goodness to Manage My Business—that You particularly Were invested With all My powers, and So Much So that I Considered Myself as Voluntarily divested of them—But that I Was Sure You Would Hear Him With pleasure, as We Have Much Conversed on My Affairs, Nay that You Would place a Confidence in His friendly Zeal, and take the Opportunity to Render Your Views about Me personally Agreable and Advantageous to a Companion in American Arms Who intends to fix Himself in the State of Orleans. His Extensive Acquaintance in Every part of America and the West indias May Render Him Useful to promote Your purposes, and He Has promised Me He Would Never fail, in Every instance, to promote our doctrine.
Now, My dear friend, I Must put an End to this Long Scrawl—The french Consulate is Going to Set out. I shall in a few days Write By Mr. livingston—let me only add that I am for Ever Your Affectionate, Loving, Grateful friend
Lafayette
